DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 Nov 2022 has been entered.
 


Response to Amendment / Arguments 
112(b). Applicant’s amendment overcomes the previous 112(b) rejections. 
103.  Applicant’s arguments with respect to some of the claim amendments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (i.e. see claims 2 and 10-15).  Regarding the remaining claims, and using amended claim 1 as an example, the examiner respectfully maintains that the previously applied references teach claim 1, even in amended form. 
The previously mapped segmentation of the prior art applies to the now “identify” function of claim 1 (even with the segment feature removed).  The newly amended “contemporary” face is still taught by Paukert (see e.g. pages 1-4, the woman’s face is a contemporary face).  Accordingly, the rejections under 103 are maintained for at least some claims (1, 3-9, 16-20).  Please see the remainder of this official action for details. 
 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, it is respectfully unclear where there is support in the specification, as filed, for the features related to “a prestored unshadowed face region” and related claim features of the prestored unshadowed face region.  The examiner has reviewed the written description and original claims a number of times, and cannot find reasonable support for these claim features.  The terms: unshadowed, prestored, un-shadowed, pre-stored, saved, not shadowed, are respectfully nowhere to be found in the specification. In terms of “stored”, this term is in the specification five times, but in the context of general storage of software instructions, executable instructions or algorithms (paras. 58, 60).  Even without these terms, the examiner cannot point to a paragraph(-s) where there is support.  The closest would be the description that Applicant’s invention can continuously update mappings between pixels of the screen and corresponding locations of the face of the driver or receive continuous image frames (e.g. paras. 40-43).  However, this is not the same as having a “prestored unshadowed face region”.  
For examination purposes, the above claim features regarding prestored unshadowed face region will be interpreted as a system that is capable of continually updating with new information or as information changes.  
Should Applicant disagree, Applicant is requested to please indicate, with sufficient specificity, where in the specification there is support for the above claim features. Clarification and correction are respectfully required. 

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The above rejection to claim 2 also applies here.  Claim 7 recites “a prestored face”. Similar to not being able to find support for “prestored unshadowed face region” as recited in claim 2, the same issues apply to the above feature of claim 7.  
For examination purposes, the above claim features regarding prestored face will be interpreted as a system that is capable of continually updating with new information or as information changes.  
Should Applicant disagree, Applicant is requested to please indicate, with sufficient specificity, where in the specification there is support for the above claim features. Clarification and correction are respectfully required. 

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 10, the instant claim recites “a prestored face”. 
Regarding claim 15, the instant claim recites “a prestored face region”. 
The same issues with regard to the “prestored” features of claims 3 and 7, respectfully exist here with respect to claim 10 and claim 15.  The remaining claims are rejected based on dependencies to claim 10.  
For examination purposes, the above claim features regarding prestored face and prestored face region, will be interpreted as a system that is capable of continually updating with new information or as information changes.  
Should Applicant disagree, Applicant is requested to please indicate, with sufficient specificity, where in the specification there is support for the above claim features. Clarification and correction are respectfully required. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paukert, Chris, “Bosch Virtual Visor promises to solve a glaring danger for motorists”, 5 January 2020 (https://www.cnet.com/roadshow/pictures/bosch-virtual-visor-ces-sun-glare-motorists/), pp. 1-26 (“Paukert”) in view of Cricri (WO. 2021/205065) and Karaaslan, E., Bagci, U., & Catbas, F. N. (2019). Artificial intelligence assisted infrastructure assessment using mixed reality systems. Transportation Research Record, 2673(12), 413-424 (“Karaaslan”). 

	Regarding claim 1: 
	Paukert teaches: a system of a virtual visor (pages 1-7, virtual visor system), comprising: one or more sensors configured to receive input data including images, wherein the one or more sensors includes at least a camera utilized in the virtual visor (pages. 1-6, a driver facing camera); 
	a processor in communication with the one or more sensors (pages 6 -9, a processor to use the AI software to cause the system to perform functions using sensor image data) and programmed to: 
	create a training dataset utilizing at least the input data (page 6-9, artificial intelligence to locate facial features and track shadows as they appear across a user’s face; see also discussion below).
	Further re: create a training dataset utilizing at least the input data and
	Re: identifying, based on the training dataset and the input data, a first face region associated with a contemporary face, a first shadow mask region associated with a first shadow on the contemporary face originating from the virtual visor, and a second shadow mask region associated with a second shadow on the contemporary face not originating from the virtual visor; 
	generate a shadow representation based on a feature identified on the contemporary face, the first shadow mask region, and the second shadow mask region; and 
	output the shadow representation via the virtual visor, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the above create function, Cricri teaches this feature (see paras. 55-60, teaching training a neural network, para. 61-65, training data set).  Alternatively, Karaaslan (relevant to the problem faced by inventor of utilizing intelligent machine learning/artificial intelligence to identify, classify, estimate and monitor objects) also teaches this create feature (see e.g. section “Data Collection Procedure and Defect Characteristics” beginning at page 416 and Table 2).  Modifying Paukert, in view of Cricri and/or Karaaslan, such that the AI of Paukert, designed to locate facial features in order to track shadows and function as a virtual visor, is trained by a training dataset (Cricri or Karaaslan) utilizing the input data per Paukert, would have been obvious and predictable to one of ordinary skill in the art.  
	Re: the identifying function, see Cricri, par. 50 and 94, and/or Karaaslan, p. 418-20, which teaches that segmentation is known in machine learning/artificial intelligence. This segmentation can be performed to identify, based on training data and input data, objects of interest in images.  Modifying the applied references, such to include segmentation as identification of objects of interest, as per Cricri and/or Karaaslan, said objects being those of interest per Paukert (see entirety of Paukert, these objects can include a contemporary face, like the female in page 1-2, a shadow mask region associated with shadow originating from the virtual visor and with a second shadow not originating from the visor), is all of taught, suggested and obvious and predictable over the prior art.
	Re: generate and output functions, this is taught by Paukert’s specific environment of machine learning as it relates to object detection and generating/outputting a shadow representation (Paukert, p. 1-16).  Applying the machine learning teachings of Cricri and Karaaslan, to the use-case environment of Paukert, would have been obvious and predictable to one of ordinary skill in the art.  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
Karaaslan further teaches: the system of claim 1, wherein the training data set includes one or more annotation rules defining classification attributes based in part on the origin of the shadow, and a facial feature (Karaaslan, see e.g., “Data Collection Procedure and Defect Characteristics”, beginning at page 416, and Table 2, which teaches annotation rules attributes to create an annotated dataset with labels) .	 
	Modifying the applied references, in view of Karaaslan, to have obtained the above, such that attributes are based in part on shadow origin and facial features (see Paukert, this classification is to achieve the goals of the virtual visor of Paukert, pages. 1-8, on page 8 for example, facial features are eyes, nose and mouth), would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to make use of the wide depth of artificial intelligence in performing desired tasks. 


	Regarding claim 4:
	Paukert further teaches: the system of claim 1, wherein the input data includes at least a shadow cast associated with one or more objects (see e.g. p. 1-6, image can include shadows such to track using AI). 
	Modifying the applied references, in view of Paukert, to have obtained the above such to include the above as part of the input data as mapped in claim 1, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to be able to analyze images to achieve the goal of reducing driver glare. 


	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the training data set includes images and associated shadow mask information defining a shadow region originating from the visor, a shadow region not originating from the visor, a shadowed face region, an unshadowed face region, and a non-face region, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping to claim 3, as per Karaaslan; and mapping to claim 1 re: training data set. Modifying the applied references to have included the above as part of the training data set, per Paukert (see p. 1-16), is taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.   See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	Karaaslan teaches: the system of claim 1, wherein the processor is further programmed to segment the first shadow mask region and the first face region utilizing an encoder and a decoder (see Fig. 8 and related description). 
	Modifying the applied references, per Karaaslan, such to include segmentation performed using an encoder and decoder, to segment the regions as mapped in claim 1,  would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Regarding claim 7:
	Cricri teaches: the system of claim 1, wherein the processor is further programmed to compare a first loss and second loss, wherein the first loss is associated with the shadow representation being applied to the first face region and the second loss is associated with the shadow representation being applied to a second face region associated with a prestored face (see e.g. Figs. 12, 15 and 16 (losses for different tasks, here two tasks are shadow applications per Paukert). See also Cricri, paras. 5-7, 56-66, 101-110 and claim 10).  Shadows being at different locations in the input images (i.e. a task at which a loss is determined, per Cricri) is taught by Paukert as the cameras is taking images. In terms of a loss associated with a shadow representation being applied to a second face region associated with a prestored face, this loss can be done over two different frames of image data, the previous one being one that is “prestored”, as the camera and virtual visor of Paukert is continually monitoring drivers. 
	Modifying the applied refs, in view of same, to have included the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 8:
	Paukert and Cricri further teach: the system of claim 1, wherein the shadow mask region is a two-dimensional shadow mask (Cricri, segment 2D images, such as provided by the camera of Paukert, see mapping to claim 1 above) and the shadow representation is three-dimensional (Paukert, p. 1-4, 3D shadow representation).
	Modifying the applied refs, in view of same, to have included the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Please see above mapping to claim 1.  
	Modifying the segmentation, per Cricri and/or Karaaslan, to the environment of Paukert, all of which mapped above, corresponds to: the system of claim 1, wherein the processor is further programmed to segment a virtual visor shadow cast image and an object shadow cast image.  
	Modifying the applied refs, in view of same, to have included the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  Additional motivation also provided in Paukert, to solve a glaring danger for motorists (see Paukert, p. 1). 




	Regarding claim 16: please see claim 1.
	Claim 16 is encompassed by claim 1 in that all the features of claim 16 are in claim 1.  The same rationale for rejection applies. 


	Regarding claim 17:
	Please see also above mapping to claim 6. 
	Cricri teaches that its neural network processes can be performed by an encoded-decoder system (see above mapping to claim 6). This corresponds to a teaching of: the system of claim 16, wherein the processor is further programmed to disentangle facial features of the contemporary face utilizing an encoder.  The disentangling can be done by a feature extractor neural network, for example (see e.g. para. 36 of Cricri.  See also para. 50-56). 
	Modifying the applied references, in view of Cricri, to have obtained the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known hardware and processes to better manage data size for processing and transfer


	Regarding claim 18: 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 16, wherein the shadow representation includes a shadow associated with a pre-specified object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	In the environment of Paukert, shadows can be associated with pre-specified objects, such as those generally known to exist in a vehicle (i.e. windshields, wiper blades, visor, rearview mirror).  To include these as specified objects, as part of the segmentation and training dataset of Cricri and Karaaslan, as mapped in claim 1, is all of taught, suggested and obvious and predictable over the prior art. 
See also Cricri, paras. 33, 55-62, 87 – in a machine learning environment, these pre-specified objects can be part of a feature map, object recognition, segmentation and/or object detection. Basically, Cricri and also Karaaslan teach the mechanics and implementation of AI, and it would be obvious to combine these teachings in the setting of Paukert, which also refers to AI. 
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 18, wherein the pre-specified object includes the virtual visor, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   Basically, to have included as a pre-specified object the virtual visor, a known object in the environment of Paukert, as part of the segmentation as per Cricri, would have been obvious and predictable to one of ordinary skill in the art. See also above mapping in claim 18. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 20:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 16, wherein the shadow representation includes a shadow cast not associated with a pre-specified object, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).   
	Cricri and/or Karaaslan teaches segmentation, as mapped above in claim 1, as well as feature/object recognition or extraction (Cricri, paras. 3-10, 55-62) (Karaaslan, p. 414-18), and Paukert teaches analyzing images for shadows, among other objects. As the vehicle is moving, shadows can be cast by objects not pre-specified (i.e. a flying insect, as one example, or someone decides to wave a foreign object in the line of the image sensor). This teaches the above features of claim 20. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.

Claims 2 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paukert in view of Cricri and Karaaslan and further in view of Bondich (U.S. Patent Application Pub. No. 2018/0005420 A1). 

	Regarding claim 2:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the processor is further programmed to further identify, from the first face region, one or more shadowed first face region features and one or more unshadowed first face region features; 
	retrieve a prestored unshadowed face region;
	generating, based on applying the shadowed first face region features to the prestored unshadowed face region, the shadow representation; and
	outputting the shadow representation via the virtual visor, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 
	Re: further identify function, see above mapping of claim 1 re: segmentation as a function to perform identification. Modifying the applied references, such to include additional image objects as taught by the environment of Paukert, would have been obvious and predictable to one of ordinary skill in the art.  
	Re: retrieve and generating functions, see Bondich, e.g. Fig. 2 and pars. 35, 61 and 67, which teaches that it is known to prestore images or previously generated graphical models (i.e. a prestored unshadowed face region), for later retrieval, modification and/or display. Modifying the applied references, such that the retrieved image is a prestored unshadowed face region (such as of drivers or passengers, per Paukert), and generating a shadow representation (Paukert) by applying the shadowed first face region features (Paukert) to the prestored (Bondich) unshadowed face region (Paukert, Bondich), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.  
	Re: outputting function, see Paukert, p. 1-16. This is the end goal of the virtual visor as taught by Paukert. 
	The prior art included each element recited in claim 2, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 10: please see also claim 1. 
	Claim 10 shares many features with claim 1 and, thus, for these the same rationale for rejection applies.  Regarding features unique to claim 10: 
	output shadow representation…, upon a second face region associated with a prestored face, see Bondich, and mapping with respect to claim 2.  
	Bondich, e.g. Fig. 2 and pars. 35, 61 and 67, teaches that it is known to prestore images or previously generated graphical models (i.e. a prestored face), for later retrieval, modification and/or display. Modifying the applied references, such that the shadow representation is generated (Paukert) using a second face region associated with a prestored face (such as of drivers or passengers, per Paukert), by applying the shadowed representation (Paukert) to the a second face region associated with a prestored (Bondich) face (Paukert, Bondich), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.  
as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 11: see claim 6. 
	These claims are similar.  The same rationale for rejection applies. 


	Regarding claim 12: 
	Cricri further teaches: the system of claim 10, wherein the processor is further programmed to compare classification of the training data with ground truth annotations to determine one or more losses associated with the classification (see e.g. para. 57, 105-07, 116, and claim 9, computing losses using ground-truth information for tasks, a task being segmentation. See also mapping to clam 10). 
	Modifying the applied references, in view of Cricri, to have obtained the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to make use of the wide depth of artificial intelligence in performing desired tasks.


	Regarding claim 13: please see also claim 6. 
	Claim 13 is encompassed by claim 6.  Thus, the same rationale for rejection applies.   


	Regarding claim 14: 
	Paukert further teaches: the system of claim 10, wherein the processor is further programmed to back- project the shadow representation upon a three-dimensional representation of the contemporary face (p. 1). 
	Modifying the applied references, in view of Paukert, to have obtained the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to be achieve the goal of solving a glaring danger for motorists (Paukert, p. 1). 


	Regarding claim 15: please see also claim 10. 
	Claim 15 recites: the system of claim 10, wherein the processor is further programmed to output a three-dimensional shadow representation based on a prestored face region.  The “prestored face region” of claim 15 is covered by the “prestored face” of claim 10.  Re: a shadow representation being 3D, see Paukert, e.g. p. 1-4.  Alternatively, Bondich also teaches 3D representations (e.g. para. 103). Modifying the applied references, in view of same, to have obtained the above, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613